                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

VINCENT GINO CHAVEZ,
                                                            No. 2:18-cv-00952-JKS
                       Petitioner,
                                                                  ORDER
                     vs.                                [Re: Motion at Docket No. 25]

SULLIVAN,

                       Respondent.


       At Docket No. 25, Vincent Gino Chavez, a state prisoner proceeding pro se, filed a letter

dated March 12, 2019, requesting an extension of time to file a notice of appeal. This Court

denied Chavez habeas relief but granted a partial certificate of appealability (“COA”) on

February 15, 2019. Docket Nos. 23, 24. A notice of appeal, which is the first step required for

appealing from this Court’s denial of his habeas petition, must be filed within 30 days after entry

of the judgment. See FED. R. APP. P. 4(a)(1)(A). The notice must include “the party or parties

taking the appeal by naming each one in the caption or body of the notice,” “the judgment, order,

or part thereof being appealed,” and “the court to which the appeal is taken.” FED. R. APP. P.

3(c)(1). Chavez’s submission at Docket No. 25 contains the information required under Rule

3(c)(1) and was timely filed under Rule 4(a)(1)(A). The Court will therefore construe the filing

as a timely-filed notice of appeal.
       IT IS THEREFORE ORDERED THAT Chavez’s filing at Docket No. 25 will be

construed as a timely-filed notice of appeal. Because this Court has already granted a partial

COA, Chavez’s appeal has been properly commenced and his case will be transferred to the

Ninth Circuit Court of Appeals.

       Dated: March 22, 2019.

                                                               /s/James K. Singleton, Jr.
                                                                JAMES K. SINGLETON, JR.
                                                             Senior United States District Judge




                                                2
